Citation Nr: 0019934	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  98-11 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for residuals of a 
contusion of the left knee, with degenerative joint disease, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from January 1969 to May 
1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Montgomery, Alabama, which confirmed a 10 percent rating 
evaluation for the veteran's service-connected residuals of a 
left knee contusion.

A hearing was conducted before a member of the Board sitting 
at the RO in August 1999.  In February 2000 the RO, in effect 
granted service connection for arthritis of the left knee and 
confirmed the 10 percent rating currently in effect.  


FINDING OF FACT

The residuals of the contusion of the left knee with 
degenerative joint disease are manifested by pain on motion, 
tenderness, and subjective complaints with extension to 5 
degrees and flexion to 130 degrees.   


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a contusion of the left knee degenerative joint 
disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, Diagnostic Codes 5003, 5010-5261, 
5257, 5258, 5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
A claim that a disorder has become more severe is well 
grounded where the disorder was previously service-connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

The veteran and his representative contend, in essence, that 
the severity of the veteran's service-connected left knee 
disability has increased and that an increased rating is 
therefore warranted.  Specifically, it is asserted that the 
veteran experiences intermittent left knee swelling and that, 
in addition, prolonged periods of weight bearing and 
squatting is also bothersome.  The veteran also states that 
his left knee gives way on him on occasion.  

Disability ratings are based on schedular requirements, which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 1991).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (1999).  In determining the level of 
impairment, the disability must be considered in the context 
of the whole recorded history, including service medical 
records.  38 C.F.R. § 4.2 (1999).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

It is essential, both in the examination and evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1999).  However, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

A VA examination was conducted in June 1972.  At that time 
the veteran reported that he injured his left knee in 1971.  
Examination was noted to be essentially negative, with full 
range of motion.  The diagnosis was residuals, contusion of 
left knee.  

In August 1972, the RO granted service connection for 
residuals of a left knee contusion.  A 10 percent evaluation, 
pursuant to Diagnostic Code 5257 of VA's Schedule for Rating 
Disabilities (Schedule), was assigned.  

The veteran received intermittent treatment at a VA 
outpatient clinic during 1996 and 1997 for left knee 
complaints.  An October 1996 VA Medical Certificate shows 
that "DJD" [degenerative joint disease] and torn meniscus 
tear were diagnosed.  VA "MRI" [magnetic resonance imaging] 
test results dated in March 1997, while noting that no acute 
abnormalities of the left knee were present, did show that 
degenerative changes were manifested.  Other medical records 
on file show that the veteran underwent arthroscopic surgery 
for a left medial meniscus tear in November 1997.  

The veteran testified at a hearing before the undersigned 
member of the Board sitting at the RO in August 1999.  The 
veteran stated that he suffered from left knee swelling and 
instability.  He added that his left knee went out on him on 
a daily basis, caused by any physical activity.  The veteran 
further asserted that his left knee disability caused him 
constant pain which he described as 5 to 10 on a scale of 1 
to 10.  He also pointed out that he wore a sleeve around his 
knee to help with support.  

A private X-ray report dated in December 1999 shows that 
moderate degenerative changes of the left knee was diagnosed.  

A VA orthopedic examination was conducted in December 1999. 
shows that the veteran complained of a history of chronic 
left knee pain with daily swelling and instability which was 
increased with physical activity.  The veteran stated that he 
had intermittent swelling in the knee as opposed to daily 
swelling.  He added that prolonged weight bearing was 
bothersome, and that certain activities, such as squatting, 
were also bothersome.  The veteran added that his left knee 
did give way on occasion.  

The examination revealed that the veteran walked with a 
slight limp on the left side.  He had well healed arthroscopy 
portals of the left knee.  It was reported that the left knee 
lacked 5 degrees of terminal extension but that 125 degrees 
of flexion was shown.  Some pain on motion was noted.  The 
examiner noted that normal range of motion of the knee was 
from 0 to 140 degrees.  No definite swelling was observed, 
but the examiner did note enlargement over the tibial 
tubercle region.  Medial and lateral joint line tenderness 
was observed as was some tenderness to palpation in the area 
of the patellofemoral joint.  Anterior drawer sign and 
Lachman testing, as well as pivot shift, was negative.  The 
left knee collateral ligaments were reported to be stable to 
stress.  The veteran was able to squat halfway down and arise 
again.  No measurable atrophy of the thighs was noted.  X-
rays taken in conjunction with the examination showed 
moderate degenerative changes of the left knee.

The diagnosis was residuals of old left knee injury; status 
post arthroscopy times two with excision of medial meniscus 
tear; and degenerative changes.  The examiner further stated 
that limitation of motion was present together with pain on 
range of motion testing.  It was added that while the 
documented pain could certainly limit functional ability 
during flare-ups or with increased use it was not feasible to 
attempt to express this in terms of additional limitation of 
motion as these matters could not be determined with any 
degree of medical certainty.  The examiner further noted that 
there was no evidence of weakness, and that facial expression 
was felt to be appropriate for increased pain on range of 
motion testing.  Furthermore, the examiner opined that it was 
as likely as not that the diagnosed arthritis was 
posttraumatic in nature secondary to an old knee injury.

In February 2000 the RO, in effect, granted service 
connection for the arthritis of the knee.  The RO confirmed 
the 10 percent in effect for the left knee disability now 
characterized as residuals of a contusion of the left knee 
with degenerative changes and rated under Diagnostic Codes 
5010, 5261. 

The RO has assigned a 10 percent rating for residuals of a 
contusion of the left knee, with degenerative joint disease 
in accordance with the criteria set forth in the VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
Diagnostic Code 5010, 5261.

Diagnostic Code 5010 provides that arthritis due to trauma, 
substantiated by X-ray findings, shall be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a,

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriated diagnostic codes for the specific joint or 
joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under Diagnostic Code 
5003. 

Diagnostic Code 5257 provides for the evaluation of other 
impairment of the knee, recurrent subluxation or lateral 
instability.  When the disability is slight, a rating of 10 
percent is provided.  When moderate, a rating of 20 percent 
is provided.  When the disability is severe, a rating of 30 
percent is provided.

Limitation of flexion of either leg to 45 degrees warrants a 
10 percent rating.  A 20 percent rating requires that flexion 
be limited to 30 degrees.  A 30 percent rating is warranted 
when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Limitation of extension to 10 degrees warrants a 10 percent 
rating.  A 20 percent rating requires that extension be 
limited to 15 degrees.  When extension is limited to 20 
degrees, a 30 percent rating is warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

When there is cartilage, semilunar, dislocated, with frequent 
episodes of "locking," pain, and effusion into the joint, 20 
percent is assignable under Diagnostic Code 5258. When there 
is cartilage, semilunar, removal of, symptomatic, 10 percent 
is assignable under Diagnostic Code 5259.

The United States Court of Appeals for Veterans Claims has 
held that when a diagnostic code provides for compensation 
based upon limitation of motion, that the provisions of 38 
C.F.R. §§ 4.40 and 4.45 (1999) must also be considered, and 
that examinations upon which the rating decisions are based 
must adequately portray the extent of functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 
Vet.App. 202, 205-07 (1995).

A precedent opinion from VA's Office of General Counsel 
(General Counsel) held that a veteran who has arthritis and 
instability of the knee may be rated separately under Codes 
5003 and 5257. VAOPGCPREC 23-97.  See Esteban v. Brown, 6 
Vet. App. 259, 262 (1994). 

A subsequent precedent opinion from General Counsel clarified 
that a separate rating for arthritis is in order if there is 
limitation of motion that is at least 0 percent disabling 
under Codes 5260 or 5261.  VAOPGCPREC 9-98. 

To summarize, the veteran's statements describing the 
symptoms of his left knee disability are considered to be 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria. .  

In this regard the recent VA examination showed moderate 
arthritis, tenderness and pain on range of motion testing.  
However, there was no definite swelling of then left knee.  
Additionally, there was no objective evidence of instability 
or locking of the left knee.  Although there was some 
decrease in range of motion, it was not significant in that 
it did not meet the criteria for a 10 percent rating for 
either flexion or extension.  This evidence, when viewed in 
conjunction with his complaints and the pertinent rating 
criteria does not demonstrate that a rating in excess is 
warranted.

Also, in reviewing the range of motion of the left knee along 
with the veteran's complaints, the Board finds that the 
degree of functional impairment caused by the left knee pain 
as set forth in Deluca, is contemplated in the current 
rating.  Moreover, the recent VA examination showed no 
clinical evidence of instability.  Thus, a separate rating 
for the arthritis of the left knee is not in order.


ORDER

Entitlement to an increased rating in excess of 10 percent 
for residuals of a contusion of the left knee, with 
degenerative joint disease is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

